IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RONALD SPRING,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4254

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 10, 2017.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Andy Thomas, Public Defender, and Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.


PER CURIAM.

      Based on the State’s proper concession of error, we reverse the order denying

Appellant’s rule 3.800(a) motion and remand for resentencing in accordance

with Kelsey v. State, 2016 WL 7159099 (Fla. Dec. 8, 2016).

      REVERSED and REMANDED for resentencing.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.